                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4    MLC INTELLECTUAL PROPERTY, LLC,                    Case No. 14-cv-03657-SI
                                   5                   Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   6            v.
                                                                                           Re: Dkt. No. 250
                                   7    MICRON TECHNOLOGY, INC.,
                                   8                   Defendants.

                                   9

                                  10          On December 7, 2018, the Federal Circuit decided Novartis Pharmaceuticals Corp. v.
                                  11   Breckenridge Pharmaceutical Inc., Case No. 2017-2173, ___ F.3d ___ (Fed. Cir. Dec. 7, 2018).
                                  12   The Federal Circuit held that a later-filed, earlier-expiring post-URAA patent is not a proper
Northern District of California
 United States District Court




                                  13   obviousness-type double patenting (“OTDP”) reference that can be used to invalidate an earlier-
                                  14   filed, later-expiring pre-URAA patent. Plaintiff contends that this decision renders defendant’s
                                  15   OTDP defense moot. Dkt. No. 250.
                                  16          The Court is inclined to agree with plaintiff that Novartis precludes defendant’s OTDP
                                  17   defense, as the two patents upon which defendant relies as invalidating references, the ‘851 and
                                  18   ‘814 patents, are post-URAA patents that were filed after, and expired before, the pre-URAA ‘571
                                  19   patent. Defendant is hereby directed to file a letter no later than December 18, 2018, informing
                                  20   the Court of its position regarding the viability of its OTDP defense post-Novartis. If defendant
                                  21   contends that it may still pursue this defense, the Court will issue a further order regarding what
                                  22   further proceedings are necessary to resolve this issue.
                                  23

                                  24          IT IS SO ORDERED.
                                  25

                                  26   Dated: December 13, 2018                      ______________________________________
                                                                                       SUSAN ILLSTON
                                  27                                                   United States District Judge
                                  28
